[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Pursuant to motion of the parties for an allowance of counsel fees and costs, the court finds that pursuant to Connecticut General Statutes § 52-251, the parties are entitled to an award of reasonable attorneys fees for defense of the above captioned action.
On behalf of the defendant Ronald P. Maier, the court has carefully reviewed the submitted bills and time charges therefor. The court finds that an amount of $27,415.63 is awarded the defendant as reasonable attorneys fees and costs. The court orders that $20,000 is to be reimbursed to the defendant from the principal of the trust and the balance of $7,415.63 be paid from income.
On behalf of the plaintiff Bank of Boston, the court has carefully reviewed the submitted bills and time charges for attorneys fees incurred. The court finds that an amount of $14,602.80 is awarded as fair and reasonable attorneys fees and expenses. The court orders in addition thereto, the sum of $1,000 as reasonable witness fees for expert testimony relative to the hearing on the allowance of fees. The sum of $11,000.00 is to be paid the plaintiff from the principal of the trust and the balance of $4,602.80 to be paid the plaintiff from the income to the trust. CT Page 7052
The court further orders that those sums allowed as attorneys fees, costs or expenses which sums the court has allowed to be paid from the principal of the trust involved herein, be paid to the respective petitioner forthwith. The court orders that no investment be liquidated for such payments if such liquidation would require a forfeiture of interest income.
/s/ Kocay, J. -------- KOCAY, J.